1

2

3

4                             IN THE UNITED STATES DISTRICT COURT
5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
6                                         OAKLAND DIVISION
7     UNITED STATES OF AMERICA,                           Case No.: CR 18–00446 HSG
8                     Plaintiff,                          [PROPOSED] ORDER RE: LEAVE TO
                                                          FILE OVERSIZE REPLY BRIEF
9             v.
10    JOSE MARISCAL NARARRETE,                            Court:            Courtroom 2, 4th Floor
11                    Defendant.
12

13         For good cause shown, the Court GRANTS the defendant’s motion for leave to accept a
14   brief that exceeds the applicable page limit in Civil L.R. 7-3(c) which was filed simultaneously.
15
               IT IS SO ORDERED.
16

17                  2/15/2019
                      Dated                             HAYWOOD S. GILLIAM, JR.
18                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28

     MARISCAL NAVARRETE LEAVE TO FILE OVERSIZE REPLY
     MARISCAL NARARRETE, CR 18–00446 HSG
